Citation Nr: 1105403	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-37 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder, depression and anxiety, 
and a disassociative identity disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claims listed on the title page.  The case 
was previously remanded in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that another remand is necessary.  VA has 
obtained all the relevant VA medical records; however, there are 
other non-VA records that have not been associated with the 
claims file which the Board finds are relevant to the claim, as 
they address psychiatric disorders.  In this regard, the 
following records are not part of the claims file:

*	Treatment records from Robert A. Prosser, Ph.D., dating 
from May 1994 to December 1998.  (Already of record are 
treatment records from May 1995 to January 1996 and 
December 1998 to June 2000, but the record shows that the 
Veteran saw Dr. Prosser regularly from 1994 to 1998);

*	An August 12, 1994 "Medical Recommendation" by David John, 
M.D.  See October 1994 letter from Robert A. Prosser, 
Ph.D., on page 2 in Volume 2 of the claims file ("I am 
enclosing a copy of my 5/25/94 summary to Dr. John and also 
the Medical Recommendation submitted by Dr. John 8/12/94."  
(The May 1994 letter from Dr. Prosser is in the claims 
file.));

*	Treatment records from Roger C. Rinn, Ph.D., dating since 
July 1987, including the results of a Minnesota Multiphasic 
Personality Inventory (MMPI) and Wechsler Adult 
Intelligence Scale testing conducted in July 1987 and 
letters dated July 27, 1987 and April 5, 1989.  See January 
1989, "Findings of a Medical Examination of [the Veteran]" 
on page 3 in Volume 2 of the claims file (stating an "[MMPI 
and other testing] was performed in July 1987 at the 
patient's request") and December 12, 1994, letter from 
Michael H. Weier, Esq., (stating, "Claimant began treatment 
with psychologist Roger C. Rinn, Ph.D., [in] July [] 1987" 
on pages 2 and 5 in Volume 4 of the claims file);

*	A psychiatric opinion from Michael Deming, M.D., and an 
independent medical evaluation (IME), which had been 
requested by the Veteran's insurance company.  See May 1995 
letter from Robert A. Prosser, Ph.D., in Volume 2 of the 
claims file (stating that it would be important to obtain 
and review a psychiatric opinion by Dr. Deming and that the 
IME included a psychiatric evaluation); 

*	Medical records from Martha Bennett, M.D., beginning in 
approximately 1997.  See November 25, 1998, letter from 
Martha Bennett, M.D., in Volume 1 of the claims file 
(indicating she had used "evaluations and observations she 
had made" of the Veteran for the past year to make the 
conclusions she made in the November 1998 letter);

*	A July 12, 1999, report from Maura Grant, MS, addressing 
psychological stresses and a dissociative disorder.  
See June 15, 2000, Psychiatric Evaluation by Seth Cohen, 
M.D., in Volume 3 of the claims file on page 3 (referring 
to that document);

*	A February 1996 neurological program interdisciplinary 
evaluation signed, in part, by Rochelle L. Winnett, Ph.D., 
which is 37 pages in length; a July 12, 1999, report from 
Rochelle L. Winnett, Ph.D.; and a July 13, 1999, report 
from M. Weinstein, M.D., and Rochelle L. Winnett, Ph.D., 
showing diagnoses of cognitive disorder and adjustment 
reaction with a mixed, depressed, and anxious mood.  
See June 15, 2000, Psychiatric Evaluation by Seth Cohen, 
M.D., in Volume 3 of the claims file on pages 3, 4 and 6 
(referring to all three documents);

*	A May 24, 1988, letter from Howard G. Miller, M.D., 
addressing psychological issues.  See December 12, 1994, 
letter from Michael H. Weier, Esq., on page 3 in Volume 3 
of the claims file (referring to this document);

*	Counseling records from February 1992.  See December 12, 
1994, letter from Michael H. Weier, Esq., on page 5 in 
Volume 3 of the claims file (stating, "Claimant apparently 
sought counseling relative to 'job related problems and 
personal stressors' [in] February [] 1992").  

*	Treatment records from Don Belles, who was the Veteran's 
counselor in March 1994.  See March 21, 1994, "Confidential 
Report of Psychological Evaluation" on page 4 in Volume 3 
of the claims file (stating the Veteran was interviewed in 
the presence of her counselor, Don Belles).  As an aside, 
it is possible that the counseling records from February 
1992 are those from Don Belles.

All of these records pertain to treatment the appellant has 
received for psychiatric disorders.  While some of the records 
are summarized in documents found in the claims file, the Board 
needs these additional records to reach its own conclusion as to 
their content.

The Veteran is claiming that she has developed psychiatric 
disorders from in-service sexual assault.  The Board finds it 
possible that the Veteran was raped on one single occasion while 
in the service.  Significantly, the Board also finds that her 
subsequent allegations that she was raped multiple times by 
multiple people is not credible.  The Board rejects that alleged 
history as not credible because the appellant's story has changed 
and become increasingly exaggerated with the passage of time.  
She has also provided inconsistent statements on other subject 
matters, which further damages her credibility.  The Board does 
acknowledge, however, that the Veteran reported a one-time rape 
in service in 1994, which was years before she submitted a VA 
compensation claim for service connection for posttraumatic 
stress disorder.  She also made the statement in connection with 
medical treatment.  See March 21, 1994, Confidential Report of 
Neuropsychological Evaluation on page 4 in Volume 3 of claims 
file.  Statements made in these contexts, particularly years 
before seeking benefits for that disability, tend to be credible.  
In light of the highly conflicting evidence, however the Veteran 
should be hospitalized for a term of observation and evaluation 
in order for medical professionals to determine if she has a 
psychiatric disorder based upon the possibility that she was 
raped on one occasion in service.  

Factual Background

The claims file consists of six voluminous volumes.  The facts 
presented are complex, and the appellant's allegations are at 
times convoluted.  Nevertheless, the Board requests that you 
review the record in its entirety.  The Board will lay out a 
brief factual background for the examiners to facilitate review 
of the facts presented.  The Board is aware of the length of the 
factual background; however, the length cannot be prevented 
because of the amount of evidence in the claims file.  In order 
for the examiners to understand the Veteran's psychiatric 
background, a detailed report must be made.  

In providing the statements below, the Board indicates the 
location of the document within the various volumes and how to 
find the document in that particular volume.

The Veteran is alleging that she has developed a psychiatric 
disorder or multiple psychiatric disorders due to incidents that 
purportedly occurred in service.  She states she was raped in 
service, had a near death experience, and that she woke up during 
a septoplasty, all of which traumatized her.  

As noted, the Board has profound doubts about the Veteran's 
credibility.  The Veteran first reported a one-time rape in 1994.  
After her VA claim for service connection for posttraumatic 
stress disorder was submitted, she began alleging multiple rapes 
by multiple people.  The Board finds that her subsequent stories 
are not credible.  The Board fits that it is possible that the 
Veteran was raped once, and only once, during service.  Her 
subsequent allegations are rejected because they are not 
credible.  Indeed, at a March 1995 psychiatric evaluation, the 
Veteran had specifically denied other sexual assaults, including 
molestation.  In 2000, however, she began reporting a history of 
being molested multiple times by cousins and babysitters from the 
time she was in diapers until 12 years old.  Such exaggerations 
are not remotely credible.

There is evidence in the claims file where medical professionals 
have diagnosed posttraumatic stress disorder and major 
depression, and attributed these disorders to the rapes, a 
purported in-service near-death experience, and events during an 
in-service septoplasty.  However, at most, the Board finds some 
evidence suggesting that she was raped once in-service.  The 
alleged in-service near-death experience described by the Veteran 
is not supported by the service treatment records or post service 
medical records, when addressing her past medical history.  The 
Board rejects her allegation that she had a near-death experience 
while in service (which she alleged was deemed a suicide attempt 
at the February 2008 hearing before the Board).  Her allegation 
that she woke up in the middle of the septoplasty is not 
supported by the documents pertaining to the surgery.  Thus, the 
Board rejects her allegation that she woke up during surgery.  
Therefore, the near-death and septoplasty stressors are not to be 
considered in connection with the Veteran' claim of entitlement 
to service connection for a psychiatric disorder.  

The following, however, should be considered:

*	The Veteran had active service from June 1969 to January 
1975.  

*	Service personnel records show she received overall 
evaluations of "8" and"9" on a scale from 0 to 9, with 9 
being the highest mark possible.  See manila envelope 
entitled, "Service Department Records Envelope" with "201 
File" hand written on it in Volume 1 of the claims file.  
The Board requests you review all the service personnel 
records since they were created contemporaneously with the 
Veteran's service.

*	Service treatment records show complaints related to the 
urinary tract and vaginal area, but these were noted to be 
in connection with having intercourse with her husband, 
whom she married in October 1969.  The Veteran underwent a 
cervical biopsy in November 1971.  A December 1971 medical 
record shows diagnoses of infectious mononucleosis, 
cervical erosion, and a depressive reaction.  See November 
1969, November 1971, and December 1971 service treatment 
records in manila folder in Volume 1 of the claims file.  
The Board requests you review all the service records since 
they were created contemporaneously with the Veteran's 
service.

*	February 1973 and May 1974 Reports of Medical Examination 
show that psychiatric evaluations of the appellant revealed 
that she was clinically normal.  See service treatment 
records in manila folder in Volume 1 of the claims file.  

*	A March 1974 record notes that the Veteran suffered 
"extreme stress due to marital difficulties with her 
husband" in 1971, which resulted in a divorce.  She 
underwent a septoplasty in July 1974.  See service 
treatment records in manila folder in Volume 1 of the 
claims file.  

*	The Veteran was in a post service motor vehicle accident 
on May 5, 1987.  That is, about 12 years after service 
discharge, while working for Boeing.  She head, back, and 
leg injuries.  

*	January 25, 1989 ophthalmological, orthopedic and 
psychiatric evaluation reports show that the Veteran had 
undergone a Minnesota Multiphasic Personality Inventory 
test in July 1987 with Roger C. Rinn, Ph.D.  The Veteran 
insisted that they obtain because the results of those 
studies because she felt her intellectual function had 
diminished since the May 1987 accident.  See January 
1989 report in Volume 2 tabbed in green on the left side 
with the month and year of the report.  See also a July 
1996 letter from Veteran in the manila envelope containing 
the service personnel records in Volume 1 of the claims 
file.  (Therein the appellant was seeking to determine her 
IQ prior to the 1987 head injury).  The Board requests you 
review this entire document.

*	The psychiatric evaluation portion of the January 1989 
report begins on page 9.  The Veteran's social history is 
described on page 10.  At that time she reported being 
raised in a "strict, Puritan-like and conservative" home.  
She reported getting married soon after entering service.  
She stated that her first husband was physically abusive 
and she left him after four years.  She reported meeting 
her second husband shortly after her first marriage ended 
and they were married for more than 13 years.  She reported 
that her second husband was badly injured in an airplane 
accident with severe burns, and that he never recovered 
psychologically.  Allegedly, his failure to recover was the 
cause of their marriage ending.  See January 1989 report on 
pages 10-11.  

*	In January 1989, the Veteran reported that she and her 
third husband had had sexual difficulties for the prior two 
years.  See January 1989 report on page 11.  

*	The January 1989 report shows that Dr. Rinn had diagnosed 
the Veteran with post traumatic stress syndrome.  He saw 
her as "quite depressed."  The MMPI was consistent with an 
individual who was suffering from much anxiety and 
depression but was also consistent with an individual who 
tended to focus much of her emotional difficulties in 
physical symptoms.  See January 1989 report on page 11.  
(The Board presumes that Dr. Rinn's diagnosis was entered 
in July 1997.)  The Board does not have Dr. Rinn's records 
in the claims file and is attempting to obtain the records.  
Thus, they may be part of the claims file at the time of 
the review of the claims file.  

*	In January 1989, the Veteran was diagnosed with an 
undifferentiated somatoform disorder, rule out somatoform 
pain disorder, and rule out conversion disorder under Axis 
I.  She was diagnosed with a personality disorder under 
Axis II.  Under Axis III, the psychiatrist determined that 
the prime stress appeared to be in her relationship with 
her husband.  See January 1989 report on pages 11-12.

*	In January 1989, the psychiatrist found that the Veteran 
had a psychiatric disorder which was causally related to 
the May 5, 1987 accident.  The disorder included symptoms 
of anxiety and depression, but found that much of her 
stress had been resolved.  The psychiatrist noted the 
Veteran had ongoing physical symptoms that appeared to be 
present on a psychological, rather than physiological, 
basis.  She also stated that the Veteran's MMPI suggested 
these problems were related to a "pre-existing personality 
style rather than solely attributable to the accident 
itself."  See January 1989 report on page 12.  

*	A March 21, 1994 "Confidential Report of Neuropsychological 
Evaluation" by Catherine A. Mateer, Ph.D., describes the 
May 1987 automobile accident.  See March 1994 report in 
Volume 3 tabbed in green on the left side with the month 
and year of the evaluation report.  The Board requests you 
review this entire document.  Therein, the Veteran is 
recorded to report that after the motor vehicle accident, 
she was treated by a psychologist for post-traumatic stress 
following a "near death" experience.  See page 3.  This 
was the first time the Veteran reported being raped in 
service.  Dr. Mateer wrote, "Her first marriage was shortly 
after high school while she was in the Air Force, and she 
acknowledges that she did not know her first husband very 
well.  He had taken care of her after she had been raped by 
another man."  See page 4.  This was also the first time 
she reported having five miscarriages during her first 
marriage, an assertion which the Board finds is not 
credible, as this was never reported before and is not 
documented in the service treatment records.  See page 4.  

*	The record reflects that the Veteran sustained an injury 
while in the ladies room on October 7, 1994 while an 
employee of Boeing.  She stated she hit her head during the 
fall and may have lost consciousness.  At some point the 
Veteran alleged she had developed seizures as a result of 
the motor vehicle accident, or a combination of the motor 
vehicle accident and the October 1994 fall, both of which 
involved head injuries.

*	An October 1994 letter from the Veteran's treating 
psychologist, Robert A. Prosser, Ph.D., asserted that the 
appellant's psychological disorder, which was characterized 
by anxiety and depression was "primarily the result of the 
brain injury and resultant cognitive deficits" from the May 
1987 motor vehicle accident.  See letter in Volume 2 tabbed 
in green on the left side with the month and year of the 
letter.  

*	During an October 1994 deposition the Veteran testified 
that she had experienced a personality change since 1989.  
See report in Volume 3 tabbed in white on the left side 
with the month, day and year on page 5.  The Veteran 
reported that she had fractured her teeth at the time of 
the 1987 motor vehicle accident.  See page 5.  Prior to 
1994 the Veteran never reported fracturing teeth in the 
1987 motor vehicle accident.  This new assertion was noted 
by the person deposing the Veteran.  "I notice in the 
original accident report there is nothing that says 
anything about your teeth."  See page 5.  At the January 
1989 evaluation there was no mention of fractured teeth.  

*	The Board notes that the Veteran has had no hesitancy in 
reporting physical complaints.  The Board finds it 
difficult to believe that the appellant would have 
fractured her teeth in 1987 but fail to report it prior to 
1994.  This is further evidence that the Veteran's 
statements are of questionable credibility.

*	A November 1994 private medical record shows the Veteran 
reported she was "healthy as a horse until 5/5/87," when 
she was in a motor vehicle accident.  The Veteran also 
reported she had been active prior to the October 1994 
fall, being able to use a treadmill daily.  See November 
1994 private medical record in Volume 1 tabbed in green on 
the left side with the month and year of the record.  But 
cf. June 1995 Neurological Rehabilitation Programs Initial 
Evaluation, wherein the Veteran reported she had gained 100 
pounds since 1987, in Volume 2 tabbed in green on the left 
side with the month and year.  

*	A December 1994 letter from Michael H. Weier indicates that 
the Veteran had sought counseling in February 1992 in 
response to "job related problems and personal stressors."  
He stated the Veteran was experiencing a "great deal of 
personal difficulty in her marriage with her alcoholic 
husband."  See letter in Volume 3 tabbed in orange on the 
left side with the month and year on page 5.  The Board 
does not have the 1992 treatment records and is attempting 
to obtain the records.  Thus, they may be part of the 
claims file at the time of the review of the claims file.

*	In February 1995, the Veteran was evaluated by a 
neurologist, an orthopedist, and a psychiatrist, Richard 
Carter, M.D., in connection with the post service May 1987 
and October 1994 injuries.  See report in Volume 2 tabbed 
in green on the left side with the month and year of the 
report.  The psychiatric evaluation begins on page 11.  
Please review this document in its entirety.  

*	In Dr. Carter's report the Veteran was recorded to state 
that while in the Air Force, she did not encounter any 
disciplinary difficulties and received an award for being 
the non commissioned officer of the month.  The appellant 
asserted that she had been discharged because of her 
pregnancy, otherwise she would have been "a lifer."  She 
stated she had had three major surgeries and seven minor 
surgeries in 1993 and that "'93 was not my year."  
See February 1995 report on page 14.  Dr. Carter reported 
that the Veteran stated, "In the Air Force, my first 
experience with sex was a rape."  Notably, she denied "any 
complications or sequelae from that incident."  He asked 
her about any other experiences of being attacked, 
assaulted, raped, or being molested, and the Veteran 
responded, "No."  See page 16.  The Veteran reported a 
single in-service episode of rape which appears to be 
consistent with the March 1994 report by Dr. Mateer.  
See Dr. Mateer's report on page 4.  

*	Dr. Carter diagnosed possible dementia.  He noted that the 
Veteran's numerous physical complaints raised consideration 
of a possible somatoform disorder under Axis I, and a 
probable personality disorder under Axis II.  See February 
1995 report on page 18.  

*	A March 18, 1995, psychological evaluation by Kenneth M. 
Muscatel, Ph.D., was conducted to determine whether the 
Veteran suffered "significant neuropsychological 
impairments or disability as a result of the injuries 
suffered on May 5, 1987 and a second injury on October 7, 
1994."  See report in Volume 2 tabbed in green on the left 
side with the month and year of the report.  The Board 
requests you review this document in its entirety.  At that 
time, the Veteran denied any prior psychiatric problems, 
but reported receiving counseling when she was going 
through a divorce in 1985.  See page 4.  She reported 
serving in the military for six years and being forced to 
leave because she became pregnant.  She noted her rank at 
discharge was an E-5 and was planning to go to officer's 
training school had she stayed in service.  See page 4.  

*	Dr. Muscatel noted that the Veteran was prone to "dramatic 
and emotionally labile behavior" and "hyperbole in her 
descriptions of her problems and symptoms."  He described 
her manner as "histrionic in quality."  He added, "She 
seemed distressed at time[s] and very much focused on the 
somatic problems and the role of her motor vehicle accident 
and the seizures in causing her serious problems across a 
wide range of mental functions."  See page 4.

*	The Veteran reported that prior to the 1987 accident, she 
had "excellent communication skills."  See March 1995 
report on page 2.  She asserted that after her 1994 fall, 
she began having migraine headaches and developing a 
seizure disorder.  See page 3.  She reported that in 1993, 
she underwent a gall bladder procedure, a kidney "rebuild 
and repair," and a hysterectomy.  See page 3.

*	The Veteran underwent multiple psychological tests at that 
time in 1995.  Dr. Muscatel stated that the MMPI presented 
a clear "Conversion V" profile code with a secondary 
elevation on scale 8.  He stated that her profile indicated 
that the Veteran had an exceedingly high focus on multiple 
somatic complaints.  See March 1995 report on page 12.  He 
found there was a possibility that the Veteran had 
developed a seizure disorder.  See page 13.  

*	Dr. Muscatel concluded that many of the Veteran's 
assertions of a disability and impairment seemed, 
"unreasonably dramatic and extreme, such as stating that 
she can recall little of the first two years after her 
accident.  In addition, the stressors she suffered in 1993 
certainly did not enhance her level of comfort or increased 
her capacity to cope with the demands of her life."  Dr. 
Muscatel stated it was more probable than not that the 
Veteran had current neuropsychological impairments due to 
her May 1987 motor vehicle accident, but that any deficits 
were mild.  He added, "Her function is more dramatically 
and seriously compromised by the emotional impairments and 
chronic personality characteristics."  Dr. Muscatel 
diagnosed dementia due to head trauma; a somatization 
disorder; a personality disorder, not otherwise specified, 
with dependent and histrionic features; and head trauma and 
other injuries.  See March 1995 report on pages 13-15.

*	A March 30, 1995, letter from Sandra Goss, M.D. (the 
Veteran's primary physician) indicates that the Veteran had 
contacted her regarding her current and ongoing medical 
disabilities, which were initiated by the May 5, 1987 motor 
vehicle accident.  See letter in Volume 3 tabbed in green 
on the left side with the month and year of the letter.  
Dr. Goss noted that Dr. David John from Boeing had met with 
the Veteran's supervisors and peers and found that 
"cognitive and performance deficits had been progressive 
especially in the 1994 year, but had been first noticed by 
her and others after her 1987 motor vehicle accident."  The 
Veteran reported she had been demoted on two occasions 
because of cognitive issues.  

*	In May 1995, Dr. Carter provided an addendum to his 
February 1995 evaluation report.  He reported reviewing 
Dr. Muscatel's March 1995 report and agreeing with those 
findings.  He stated the Veteran's dementia was causally 
related to the May 1987 motor vehicle accident and that her 
psychiatric diagnoses were fixed and stable.  See letter in 
Volume 2 tabbed in green on the left side with the month 
and year of the report.

*	Of record are treatment records from Dr. Prosser from May 
1995 to January 1996, and December 1998 to June 2000.  
See Volume 3 tabbed in green on the right side with "1995-
1996" and Volume 2 tabbed in green on the right side with 
"1998-2000."  The Board notes that none of these treatment 
records address any purported in-service rape.  They do 
address other issues involving her childhood and post 
service incidents.  In March 2000, Dr. Prosser stated the 
Veteran presented as a multiple personality disorder.  See 
March 2000 record in Volume 2 tabbed on the left with month 
and year.  Dr. Prosser's records dating from May 1994 to 
December 1998 are not currently in the claims file and the 
Board is attempting to obtain those.  Thus, they may be 
part of the claims file at the time of the review of the 
claims file.

*	A May 22, 1995, letter from Dr. Prosser shows he did not 
feel he had a complete understanding of the emotional 
issues involved, but he believed that they included 
posttraumatic stress disorder, issues of emotional 
adjustments to the mild but significant cognitive deficits, 
the stress (up until the point that she stopped working) of 
trying to deal with a complex and demanding job in the 
presence of these deficits, the loss of her job status, and 
pre-existing personality issues.  Dr. Prosser stated her 
current disability appeared to be primarily on a 
psychiatric basis.  He diagnosed dementia due to a 
traumatic brain injury, a somatoform disorder, and a 
depressive disorder, not otherwise specified, under Axis I; 
and a personality disorder, not otherwise specified, under 
Axis II.  See report in Volume 2 tabbed in green on the 
left side with the month and year of the report.  
(Dr. Prosser has never discussed the Veteran's purported 
in-service rape in the medical records or the letters he 
has written on her behalf that are currently in the claims 
file at this time.  VA, however, is attempting to obtain 
Dr. Prosser's treatment records from 1994 to 1998 and 
additional records may be associated with the claims file 
after this remand is issued.)

*	In a May 1995 "Daily Activities Questionnaire," the 
Veteran's ex-husband indicated that the appellant became 
fearful and confused and suspicious after the automobile 
accident in 1987.  See report in Volume 3 tabbed in pink on 
the left side with the month and year.  In the May 1995 
"Daily Activities Questionnaire" from the Veteran's 
daughter, she noted that the appellant's symptoms of 
confusion, disorientation, etc., had been evident since the 
motor vehicle accident and had become more apparent in the 
prior year.  She described her mother as "not a clinically 
depressed person."  The daughter stated the Veteran was 
"100%" different than what she used to be like.  
See report in Volume 3 tabbed in pink on the left side with 
the month and year.  

*	A November 1995 letter from a neurologist and an 
orthopedist shows that the Veteran complained of headaches, 
possible seizures, left shoulder pain, problems with her 
right upper extremity, "associated with her incident on 
October 7, 1994."  See letter in Volume 3 tabbed in green 
on the left side with the month and year.  The doctors 
opined that headaches and an altered mental state of 
functioning were "clearly present prior to that and in her 
mind associated with an accident that occurred in May 
1987."  See page 2.  They concluded that the Veteran's 
"wide-spread ongoing subjective problems were difficult to 
explain" but that there may be some pre-existing and/or 
ongoing neuropsychological problems, some of which possibly 
predated her 1987 accident.  See page 7.  

*	A November 1998 letter from Martha Bennett, M.D., addressed 
the resultant dementia the Veteran after the 1987 motor 
vehicle accident and 1994 fall.  See November 1998 letter 
in Volume 1 tabbed in green on the left side with the month 
and year of the report.  There, Dr. Bennett stated that 
"[s]ince the [1987] motor vehicle accident and [1994] fall, 
[the Veteran] had suffered with chronic headaches, seizure 
disorder, post-traumatic brain injury and post-traumatic 
stress disorder."  She added that the post-traumatic brain 
injury had left her with difficulties working on multiple 
tasks and language-based skills.  See letter on page 2.  
Dr. Bennett stated that based on her own observations of 
the Veteran in the office the appellant had problems with 
long-term and short-term memory and at times with 
understanding explanations she (Dr. Bennett) had given her.  
She concluded the Veteran had suffered a "mild but 
significant traumatic brain injury and disturbance of 
complex integrated cerebral function."  See page 2.  Dr. 
Bennett noted that the Veteran had emotional disturbances, 
which would include posttraumatic stress disorder and 
depression, and emotional outbursts of crying, and 
histrionic renditions of her situation.  See page 3.

*	A February 2, 2000, VA treatment record shows that the 
Veteran was seeking treatment there because her workers 
compensation had been terminated.  She reported having 
"multiple personalities," which did not emerge until 
several years of treatment.  There, the Veteran reported a 
history of sexual abuse by cousins and babysitters "since I 
was in diapers."  See record in Volume 2 tabbed in yellow 
on the left side with the month and year.  Compare 
Dr. Carter's February 1995 report (Volume 2 tabbed in green 
on the left side on page 16), when the appellant was asked 
about any other experiences of being attacked, assaulted, 
raped, or being molested, and the claimant responded, 
"No."  This inconsistency is not explained.  

*	The Veteran reported being distressed because her daughter 
was currently hiding from her ex-husband.  See February 
2000 VA treatment record.

*	In February 2000, the appellant reported being raped on one 
occasion in-service.  "She states she was raped in 
military, told chaplain who told her to go away if she 
couldn't stop crying.  She states she was ordered to report 
to duty while at chaplains, she did so and 'I never said 
another word (about rape).'"  A social worker added that 
the Veteran "states she does not think about rape much.  In 
contrast, the appellant allegedly remembered child abuse 
like 'pictures on the wall.'"  The social worker diagnosed 
posttraumatic stress disorder "childhood trauma," and rule 
out a borderline personality.  See February 2000 VA 
treatment record.

*	Medical records from VA in 2000 show that the Veteran 
complained about her childhood and stated that her father 
physically abused her.  There are implications that her 
older brother verbally abused her growing up.

*	A June 15, 2000, Psychiatric Evaluation by Seth Cohen, 
M.D., notes that he saw the appellant because there were 
"two specific injuries about which she has claims in 
regard[] to her work for The Boeing Company."  Dr. Cohen 
noted those were the May 1987 and October 1994 injuries.  
See record in Volume 3 tabbed in green on the left side 
with the month and year.  The Board requests you review 
this document in its entirety.  Therein, the appellant is 
recorded as having had a "very abusive upbringing."  
See page 2.  There are multiple records discussed in this 
evaluation report that are not part of the claims file.  
The Board is attempting to obtain the records.  Thus, they 
may be part of the claims file at the time of the review of 
the claims file.

*	In the evaluation, Dr. Cohen refers to a July 1999 report 
by Maura Grant, MS, who stated that the Veteran had 
psychological stresses following a flood and a crime that 
was committed against her daughter by a past fiancé.  "She 
continues to see Dr. Prosser and notes that she is getting 
to the 'root causes' of many of her problems, which include 
violence and abuse during her childhood."  The Veteran 
reported having multiple personalities.  See June 2000 
report on page 3.  

*	Dr. Cohen referred to a July 1999 evaluation by Dr. Winnett 
who did not find that the Veteran had any dementia related 
to her 1987 and 1994 work injuries.  Dr. Winnett stated 
that prior neuropsychological and psychological evaluators, 
"have been impressed with [the Veteran's] degree of 
underlying emotional turmoil and distress."  Dr. Cohen 
found the Veteran to have a "significant psychiatric 
disorder," which appeared to be worsening.  She stated that 
the Veteran's "current psychiatric disorder appears to have 
very prominent, dissociative, anxiety, and somatoform 
features.  There also appears to be some chronic dysthymic 
disorder operating as well."  See June 2000 report on page 
4.

*	There is a detailed description of a 37-page report from 
rehabilitation treatment that was conducted from February 
26, 1996, to February 28, 1996 on pages 6-9.  The summary 
indicates the Veteran reported being raped once in service.  
See page 8 of the June 2000 report.  Following this two-day 
rehabilitation, the Veteran was diagnosed with dementia due 
to head trauma and undifferentiated somatoform disorder 
under Axis I; and probable personality disorder, not 
otherwise specified, under Axis II.  The authors felt that 
the personality disorder was unrelated to the head injury 
but that the somatoform disorder was probably related to 
the head injury "as there were no indications of prior 
Somatoform Disorder before her injury."  See page 9.

*	Dr. Cohen noted that the Veteran reported she was sexually 
abused by somewhere between four to six cousins between the 
ages of less than one year until 12 years old.  She also 
reported being raped on multiple occasions while in 
service.  See page 14.  This is the first time the Veteran 
alleged multiple rapes in service.  Here, she reported that 
it was the same man "with whom she was dating."  But then 
she added that, "during the course of her first marriage, 
which occurred to a serviceman, there were multiple 
occasions, the number of which she cannot recall, when one 
of her husband's friends would tell her that it was his job 
to take her 'home' with 'home' meaning that he was to have 
sex with her and she was subsequently raped on those 
multiple unknown number of occasions."  See June 2000 
report page 14.  The Board finds that the Veteran's 
subsequent allegations of multiple in-service rapes (and 
child molestation) are not credible.  The Veteran's self 
reported history has changed from reporting one rape in 
service consistently from 1994 to February 2000-a period 
covering six years-to reporting multiple rapes by multiple 
men.  This latter story is rejected, and the examiners are 
instructed to find there was only one rape that occurred 
during service.  

*	Dr. Cohen diagnosed a cognitive disorder and major 
depressive disorder under Axis I; and personality disorder 
under Axis II.  See June 2000 report on page 16.  Dr. Cohen 
found that the Veteran had a cognitive disorder related to 
the 1987 and 1994 injuries.  He found that the major 
depressive and personality disorders preceded the 
industrial injuries (including the 1987 motor vehicle 
accident), and were neither caused nor exacerbated by those 
injuries.  See page 17.  

*	An October 2000 VA treatment record shows that the Veteran 
reported how disruptive it was  to allow herself to be 
exposed to frightening television shows that depicted 
family dramas.  See record in Volume 3 tabbed in yellow on 
the left side with the month and year.  

*	A January 2001 VA Mental Status Update written by TS, 
Ph.D., provides a detailed description of the Veteran's 
psychiatric status at that time.  There is no mention of 
any in-service rape.  See record in Volume 3 tabbed in 
yellow on the left side with the month and year.  Rather, 
other non-service stressors are reported.  See page 1.  
Dr. S diagnosed the Veteran with prolonged posttraumatic 
stress disorder, dissociative identity disorder, and 
recurring major depression.  See page 4.

*	In a December 18, 2002, VA treatment record, T.S., Ph.D., 
noted that she and the Veteran talked about the Veteran 
asking people to describe how she (the Veteran) had changed 
from prior to service to after service.  See record in 
Volume 4 tabbed in yellow on the left side with the month 
and year.  

*	The Veteran's mother submitted a statement in December 2002 
(dated after the December 18 treatment record), discussing 
how much her daughter had changed after she entered service 
(i.e., after the rape).  See statement in Volume 1 tabbed 
in pink on the left side with the month and year.  She also 
stated that the Veteran had a near-death experience in 
service and had to have her stomach pumped.  See page 2 of 
the letter.  The service treatment records do not 
substantiate any assertion that the Veteran had her stomach 
pumped or that she experienced a near-death event.  Indeed, 
when the Veteran reported "medical significant events as of 
11/7/94," she failed to mention any in-service near-death 
experience.  See statement in Volume 1 tabbed in pink on 
the left side (there is no date on the document).  This is 
yet another undocumented allegation by the Veteran, which 
was not alleged until after the Veteran submitted her claim 
for VA benefits.  Notably, the Veteran's mother talked 
about how much the appellant changed after service without 
any mention whatsoever of the 1987 car accident that 
clearly had a negative impact on her life, including her 
personality, as alleged by the Veteran, her ex-husband, and 
her daughter.  What also cannot be ignored is that in 
February 2000, the Veteran stated her mother could not 
remember the Veteran's past child abuse because of 
cerebrovascular accidents, see February 2, 2000, VA 
treatment record.  Yet, her mother's December 2002 letter 
is a rather detailed description of the Veteran's 
childhood.

*	A similar analysis applies to facts alleged by the 
Veteran's household manager in a December 2002 letter (also 
dated after the December 18 treatment record).  
See statement in Volume 1 tabbed in pink on the left side 
with the month and year.  She states she has been managing 
the Veteran's household since 1996 and how the appellant 
had been unable to get out of bed on multiple occasions.  
The problem with this letter is the complete failure to 
mention either the 1987 motor vehicle accident or the 1994 
fall, which events caused the Veteran to seek disability 
benefits for psychiatric disorders that she had developed 
as a result of these accidents.  In other words, the 
household manager would have the reader believe that only 
purported in-service events had caused the Veteran's 
psychiatric problems/diagnoses.  

*	The Board takes notice that the Veteran's mother's and the 
household manager's letters have the exact same format, as 
though the same person typed up the letters for them.  The 
date and the date format are identical ("12.26.2002").  
The two letters have similar writing styles to the Veteran 
with the regular use of "...".  Compare letters to February 
2008 e-mail from the Veteran in Volume 4 tabbed in white on 
the left side with the month and year.  In other words, 
currently the Board believes the Veteran typed up the 
December 2002 letter on behalf of her mother and household 
manager.

*	In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, the appellant indicated she had developed a 
seizure disorder beginning in 1969.  See "526" in Volume 1 
tabbed in orange on the left side with the month and year.  
The problem with such report is that there is an abundance 
of evidence in the claims file showing that the Veteran had 
alleged she first developed seizures after her October 1994 
fall at work.  See October 1994 private medical record in 
Volume 3 tabbed in green on the left side with the month 
and year.  In October 1994, she had specifically denied 
having seizures prior to then ("There is no clear grand mal 
seizure activity and no history of epilepsy in the past.")  
See also March 1995 psychological evaluation by 
Dr. Muscatel in Volume 3 tabbed in green on the left side 
with month and year (he noted that the Veteran stated the 
seizure disorder began after 1994 on page 3).  Thus, for 
her to now claim that the seizures started in 1969 is not 
credible.  This reflects negatively on the Veteran's 
credibility and incentive to lie when seeking monetary 
benefits.

*	In an April 2003 statement from the Veteran, she stated she 
was sexually assaulted by MG in August 1969 on multiple 
occasions.  See statement in Volume 1 tabbed in pink on the 
left side with the month and year.  The Board requests you 
review this document in its entirety.  The Veteran stated 
that MG had a friend who would watch out for him while MG 
shoved her into a back seat of a car to sexually assault 
her.  See page 1.  She stated she told the chaplain, her 
Commander, and the doctors and that the chaplain did not 
show any concern and the doctors at the hospital were "not 
willing to hear" her story.  See page 1.  She stated that 
at that time, rape was a "hanging offense" and that she 
did not report who had done it because she did not want to 
have the responsibility of deciding someone's fate.  
See page 2.  The Veteran described the "near-death' 
experience discussed above and how she had intrusive 
thoughts and nightmares about this and other things that 
happened to her while she was in the hospital.  See pages 
2-3.  She alleged she was interrogated and threatened with 
an Article 15 (non judicial punishment) for "desertion" 
due to the fact that she was in the hospital and the 
hospital had not communicated that she was there.  See page 
3.  She stated that "[a]s punishment, she was sent to the 
orderly room under the command of Captain FVT.  She 
described having her wisdom teeth taken out and that the 
surgical dentists "never took the packing out."  The 
Veteran stated that months later, she pulled out the 
infected packing, which led to ear, nose and throat 
difficulties and two major surgeries.  See page 3.  (The 
Board notes that the septoplasty that she underwent in 
service in July 1974 was due to a deviated septum as a 
result of five nasal fractures.  There was no mention 
whatsoever of an infection pertaining to wisdom teeth at 
that time.  See May 22, 1974, and July 11, 1974, service 
treatment records in manila envelope in Volume 1.)  

*	The Veteran stated her second husband had been the only 
survivor of a plane crash in March 1981 and that he was 
covered in burns.  She described spending hours in the burn 
ward and that they got divorced because of the constant 
reminder of trauma when she looked at his scars.  The 
Veteran stated it was like she "could not get away from 
trauma in the military in any way."  See April 2003 
statement on page 4.  She stated that in 1974, a Captain 
tried to sexually assault her, but she managed to get away 
from him.  See page 4.  The Veteran stated she had 
nightmares as a result of being forced to have sex with 
supervisors in order to keep her job.  See page 5.  She 
asserted she had been demoted three times.  See page 5.  
The Veteran stated that she knew if she was not constantly 
on guard and protecting herself, she would be raped.  
See page 6.

*	As to medical trauma, the Veteran stated that when she 
underwent facial surgery, she woke up while on the 
operating table while they were chipping away at her facial 
bones.  See page 7.  She stated that it was "incredibly 
shocking and painful" and that as soon as they realized she 
was awake, they quickly sedated her again.  Again, the 
service treatment records addressing the septoplasty do not 
document that she awoke during the surgery.

*	An August 2003 VA examination report shows that the Veteran 
reported that her "last head injury was in 1974" and that 
she had had daily headaches every day since that time.  She 
described herself as being unconscious for 20 minutes and 
had headaches that involved visual flashing or colors.  
See VA medical record in Volume 6 tabbed in yellow on the 
left side with the month and year of the record.  The 
statement that she last had a head injury in 1974 
completely ignores her 1987 and 1994 head injuries, which 
prior records show she believed had caused her significant 
disabilities.  The failure for the Veteran to report the 
post service head injuries, particularly when she had filed 
numerous disability claims and had undergone numerous 
evaluations pertaining to the post-service injuries she 
sustained at those times (both of which involved head 
injuries) hurts the Veteran's credibility.  

*	At the September 2003 VA examination, the Veteran alleged 
being raped multiple times and added that after she 
received a good performance review, the sergeant demanded 
sex in return.  See report in Volume 4 tabbed in yellow on 
the left side with the month and year.  She reported that 
throughout her military career, she was forced to have sex 
with supervisors in order to keep her job.  She reported 
being demoted three times from senior level positions due 
to the panic, anxiety, and depression caused by her rapes.  
She also reported being stressed about treatment in service 
for mononucleosis and her septoplasty, where she 
purportedly woke up in the middle of surgery.  She 
described that both events caused her a lot of stress.  
See pages 1-2.  The Veteran reported being sexually 
harassed on a regular basis.  See page 2.  

*	The Board notes that the Veteran had never reported being 
demoted before.  Her service personnel records do not 
substantiate her allegation of being demoted.  The Veteran 
had never reported any stress related to her bout of 
mononucleosis in service or the septoplasty before (and she 
had reported these past hospitalizations multiple times 
when providing past medical history in multiple 
evaluations).  These allegations by the Veteran are 
rejected as not credible.  Additionally, the Veteran failed 
to report any post service stressors to the examiner, where 
there is ample evidence that the Veteran has had numerous 
post service stressors.  These facts further call into 
question her veracity.  Specifically, when she was seeking 
benefits for the 1987 and 1994 injuries, she attributed 
almost all psychiatric symptoms to those instances, stating 
that she never had any psychiatric problems prior to 1987.  
Now that she is seeking VA benefits for a psychiatric 
disorder, she is attributing her current symptoms to the 
alleged in-service events.  The alleged in-service events 
have morphed over the years from one rape to multiple rapes 
by multiple men.

*	In the September 2003 evaluation report, the social worker 
diagnosed the Veteran with posttraumatic stress disorder 
and depression symptoms, and attributed them to sexual 
assault, sexual harassment, and awakening during surgery in 
service.  See page 5.

*	In a May 2004 letter, Dr. TS stated that while the 
Veteran's "difficult childhood likely contributes to her 
current psychiatric difficulties, as does some of her post-
military experiences, her military experiences were 
extremely traumatic and have had lasting negative effects 
that include [posttraumatic stress disorder]."  See report 
in Volume 4 tabbed in yellow on the left side with the 
month and year.  See also January 2003 letter from Dr. TS 
in Volume 4 tabbed in yellow on the left side with the 
month and year.  Please recall that the Veteran had gone 
through years of seeking disability benefits for 
psychiatric problems which developed after the 1987 motor 
vehicle accident and the 1994 fall.

*	In an October 2005 letter, Dr. TS acknowledged that while 
the Veteran's childhood and post service events contributed 
to her current condition, it was "abundantly clear" that 
the rapes she experienced were "core" to the current 
diagnosis of posttraumatic stress disorder and recurrent, 
severe major depression, "which in turn adversely affect 
her physical health status."  See letter in Volume 4 tabbed 
in yellow on the left side with the month and year.

*	A July 2007 "Finding of the File" provides a description 
of a VA Decision Review Officer regarding the Veteran's 
allegations.  See document in Volume 4 tabbed in white on 
the left side with the month and year.  The Board requests 
you review this record in its entirety.

*	In February 2008, the Veteran solicited the opinions from 
Dr. TS and others to write up statements on her behalf.  
Specifically, she stated, "[T]here have been a number of 
questions as to why I didn't seek psych treatment for 
depression etc. while in service.  Would you e-mail [my 
representative] a quick sentence or two [about] why I, with 
clearances, would reject the notion of getting psych 
treatment ... especially due to the very real threat of 
losing the clearance the minute one stepped into the Drs 
office....  My response has been that this was a su[re] fire 
way to absolutely lose your job .. secondary reason is the 
extraordinary stigma attached to seeking psych treatment in 
those days.. etc. etc."  She used this exact wording in all 
her e-mails.  See e-mail exchanges in Volume 4 tabbed in 
white on the left side with the month and year.  Note, 
however, that at no time did the Veteran allege prior to 
2008 that the reason she did not seek treatment was to 
avoid problems retaining any security clearance.  She had 
stated that when she tried to talk to the chaplain and a 
doctor after an alleged first rape, but allegedly neither 
cared.  She did not allege that she did not seek treatment 
for any other reason.  For example, five years prior in her 
April 2003 statement, she stated, "I felt like there was no 
support, no where to go, no one who understood.  People did 
not offer to help me because we all knew if they did[,] 
they would be open themselves up to harassment as well. . . 
.  I had no one to talk to, nowhere safe to get away."  See 
April 2003 statement in Volume 1 on page 5.  She also 
stated in her April 2003 statement that rape was a "hanging 
offense" and that she did not report who had done it 
because she did not want to have the responsibility of 
deciding someone's fate.  See page 2.  Alleged concerns 
about her security clearance were not raised prior to 2008. 

*	In the Veteran's February 2008 e-mail to Dr. TS, she added 
that she wanted Dr. TS to "reiterate" her military sexual 
trauma opinion and to "please mention why we removed 
[dissociative identity disorder] from the diagnosis list."  
See e-mail in Volume 4 tabbed in white on the left side 
with the month and year and "Dr. TS."  Thereafter, Dr. TS 
stated that she had removed the diagnosis of dissociative 
identity disorder" was because that diagnosis was "causing 
many of her VA providers not to take her seriously and to 
dismiss her concerns about physical problems.  Once I 
removed the diagnosis from her problem list, interactions 
with providers improved markedly."  Dr. TS also provided a 
detailed reason why the Veteran never sought psychiatric 
treatment while in service.

*	At the February 2008 hearing before the undersigned 
Veterans Law Judge, the representative stated that the 
Veteran's duties were "highly classified" and the Veteran 
felt it was not appropriate for her to say or even talk 
about the incident (the rape).  See hearing transcript in 
Volume 4 tabbed in white on the left side with the month 
and year.  The Board requests you review the transcript in 
its entirety.  The Veteran's representative stated this 
went on for months and that she "never told anyone for fear 
of removing her clearance."  See page 4.  He stated that MG 
had raped the Veteran so frequently that "she felt like it 
was the beginning of a courtship."  See page 4.  The 
Veteran stated she was first raped in July 1969.  See page 
7.  She repeated her alleged attempts to talk to the 
chaplain and a doctor at a hospital but alleged that 
neither was willing to help her.  See pages 8-9.  The 
Veteran alleged she had flunked out of computer school.  
(The service personnel record do not substantiate this 
allegation.)  See pages 10-11.  She stated that MG would 
rape her so frequently that he would pull her out of 
formation and break into cars and rape her in the back 
seat.  See page 11.  The Veteran stated she thought she had 
to marry MG.  See page 11.  She stated that when she had to 
have her stomach pumped (although she said they had "cut" 
her stomach), it was documented as a possible suicide.  
See page 16.  (The service treatment records do not 
substantiate this allegation.)  There were other sexual 
advances she described at the hearing.  

As noted above, the Board is seeking additional relevant records 
that are not currently in the claims file.  The examiners must 
check to see what additional records have been associated with 
the claims file.  They would be in Volume 6.  However, it is 
likely that a new volume would need to be created and thus the 
records could be in Volume 7.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain the 
records described below with the assistance 
of the Veteran by giving VA permission to 
obtain the following records:

*	Treatment records from Robert A. Prosser, 
Ph.D., dating from May 1994 to December 
1998.  Note, of record, are treatment 
records from May 1995 to January 1996; and 
from December 1998 to June 2000.  The 
record shows that the Veteran saw Dr. 
Prosser regularly from 1994 to 1998, hence, 
the request for additional records.

*	An August 12, 1994 "Medical 
Recommendation" by David John, M.D.  
See October 1994 letter from Robert A. 
Prosser, Ph.D., on page 2 in Volume 2 of 
the claims file ("I am enclosing a copy of 
my 5/25/94 summary to Dr. John and also the 
Medical Recommendation submitted by 
Dr. John 8/12/94."  (The May 1994 letter 
from Dr. Prosser is in the claims file.));

*	Treatment records from Roger C. Rinn, 
Ph.D., beginning in July 1987.  This 
includes any Minnesota Multiphasic 
Personality Inventory (MMPI) and Wechsler 
Adult Intelligence Scale testing conducted 
in July 1987; and letters dated July 27, 
1987 and April 5, 1989.  See January 1989, 
"Findings of a Medical Examination of [the 
Veteran]" on page 3 in Volume 2 of the 
claims file (stating an "[MMPI and other 
testing] was performed in July 1987 at the 
patient's request") and December 12, 1994, 
letter from Michael H. Weier, Esq., 
(stating, "Claimant began treatment with 
psychologist Roger C. Rinn, Ph.D., [in] 
July [] 1987" on pages 2 and 5 in Volume 4 
of the claims file);

*	A psychiatric opinion from Michael Deming, 
M.D., and an independent medical evaluation 
(IME), which had been requested by the 
Veteran's insurance company.  See May 1995 
letter from Robert A. Prosser, Ph.D., in 
Volume 2 of the claims file (stating that 
it would be important to obtain and review 
a psychiatric opinion by Dr. Deming and 
that the IME included a psychiatric 
evaluation); 

*	Medical records from Martha Bennett, M.D., 
beginning in approximately 1997.  
See November 25, 1998, letter from Martha 
Bennett, M.D., in Volume 1 of the claims 
file (indicating she had used "evaluations 
and observations she had made" of the 
Veteran for the past year to make the 
conclusions she made in the November 1998 
letter, which included diagnosing the 
Veteran with posttraumatic stress 
disorder);

*	A July 12, 1999, report from Maura Grant, 
MS, addressing psychological stresses and a 
dissociative disorder.  See June 15, 2000, 
Psychiatric Evaluation by Seth Cohen, M.D., 
in Volume 3 of the claims file on page 3 
(referring to that document);

*	A February 1996 neurological program 
interdisciplinary evaluation signed, in 
part, by Rochelle L. Winnett, Ph.D., which 
is 37 pages in length; a July 12, 1999, 
report from Rochelle L. Winnett, Ph.D.; and 
a July 13, 1999, report from M. Weinstein, 
M.D.; and Rochelle L. Winnett, Ph.D., 
showing diagnoses of cognitive disorder and 
adjustment reaction with mixed, depressed, 
and anxious mood.  See June 15, 2000, 
Psychiatric Evaluation by Seth Cohen, M.D., 
in Volume 3 of the claims file on pages 3, 
4 and 6 (referring to all three documents);

*	A May 24, 1988, letter from Howard G. 
Miller, M.D., addressing psychological 
issues.  See December 12, 1994, letter from 
Michael H. Weier, Esq., on page 3 in Volume 
3 of the claims file (referring to this 
document);

*	Counseling records from February 1992.  
See December 12, 1994, letter from Michael 
H. Weier, Esq., on page 5 in Volume 3 of 
the claims file (stating, "Claimant 
apparently sought counseling relative to 
'job related problems and personal 
stressors' [in] February [] 1992").  

*	Treatment records from Don Belles, who was 
the Veteran's counselor in March 1994.  
See March 21, 1994, "Confidential Report 
of Psychological Evaluation" on page 4 in 
Volume 3 of the claims file (stating the 
Veteran was interviewed in the presence of 
her counselor, Don Belles).  As an aside, 
it is possible that the counseling records 
from February 1992 are those from Don 
Belles.

All attempts to secure these records must be carefully and 
fully documented in the record.

2.  The RO/AMC should obtain any outstanding 
VA psychiatric treatment records dating since 
April 2009.

3.  After allowing ample time to receive the 
additional evidence requested in paragraphs 
(1) and (2), the RO/AMC should schedule the 
Veteran for a period of observation and 
evaluation at a VA facility.  During the 
Appellant's hospitalization, the following 
should be accomplished:

   (i) psychological testing; and 
   
(ii) a joint psychological/psychiatric 
evaluation prepared.

Each test will be addressed separately below.

4.  As to the psychological testing, such 
testing must be completed by a psychologist 
or a psychiatrist who has not treated the 
Veteran or written letters on her behalf 
(including Drs. TS and WSD).  The claims 
file and a complete copy of the factual 
background described above must be 
provided to the psychologist prior to 
the testing taking place.  The 
psychologist is informed that the Veteran has 
undergone prior testing.  That testing is 
described, in part, in the factual background 
above.  The full reports are in the claims 
file.  (The above factual background will 
inform the psychologist in locating where 
pertinent records are located in the claims 
file.)  The psychologist is informed that the 
Board accepts as possible the allegation that 
the Veteran was raped on one occasion in-
service soon after service entrance.  All 
other allegations by the Veteran of multiple 
rapes and/or sexual assaults in service are 
rejected as not credible.  The psychologist 
is directed to accept that at most only 
one rape occurred in service.  Once the 
testing is completed, the psychologist should 
provide a report as to his/her findings.  

5.  Once the psychological testing and a 
report is completed, the RO/AMC should 
schedule the Veteran to undergo a VA 
examination by a psychologist (who has not 
treated the Veteran previously such as 
Drs. TS and WSD) and a psychiatrist.  The 
claims file and a complete copy of the 
factual background described above must 
be provided to the psychologist and the 
psychiatrist prior to their evaluation 
of the Veteran.  The examiners are informed 
that the Board accepts as possible that the 
Veteran was raped on one occasion shortly 
after service entrance.  All other 
allegations by the Veteran of multiple rapes 
and/or sexual assaults in service are 
rejected as not credible.  The examiners 
are directed to accept that, at most, 
only one rape occurred in service.  

The psychologist and psychiatrist are to 
address the following question:
   
Does the Appellant have a psychiatric 
disorder that is at least as likely as not 
attributable to service?  Is it more 
likely than not that any diagnosed 
psychiatric disorder is NOT related to 
service.  For each opinion offered a 
complete rationale must be provided.  The 
opinion and rationale must be based upon 
medical principles and evidence in the 
claims file.  A detailed and complete 
analysis is required.

If the examiners feel that the requested 
opinion cannot be rendered without 
resorting to speculation, they should 
state why an opinion cannot be reached 
without resorting to speculation.  For 
example, would the application of current 
medical knowledge yield multiple possible 
etiologies with none more likely the cause 
of the disability that you could only 
speculate as to the cause of the Veteran's 
psychiatric disability or disabilities?  
Or is there insufficient evidence to 
determine the likelihood that the possible 
in-service rape caused the post service 
development of a psychiatric disorder 
(i.e. additional facts are required)?  

In preparing the medical opinion, the 
examiners must note the following 

*	"It is due to" means 100 percent 
assurance of relationship. 
*	"It is at least as likely as not" 
means 50 percent or more. 
*	"It is not at least as likely as not" 
means less than a 50 percent chance. 
*	"It is not due to" means 100 percent 
assurance of non relationship.

The examiners are requested to append a 
copy of his/her Curriculum Vitae to the 
examination report.

6.  The RO/AMC should review the examination 
report and medical opinion to ensure that 
they are in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.

7.  The Veteran is to be notified that it is 
her responsibility to report for the period 
of evaluation and observation and to 
cooperate in the development of the claim.  
The consequences for failure to report for 
any VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  

8.  Thereafter, the RO/AMC should 
readjudicate the claim for entitlement to 
service connection for a psychiatric 
disorder, to include posttraumatic stress 
disorder.  If the benefit is not granted, the 
Veteran and her representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

